                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:18-CV-00090-GCM
 APRIL VARNEY,                                      )
                                                    )
                  Plaintiffs,                       )
                                                    )
     v.                                             )          ORDER
                                                    )
 DUSTIN HARRIS                                      )
 NOVANT HEALTH, INC.,
                                                    )
                  Defendants.                       )
                                                    )

          THIS MATTER COMES before this Court on Defendant Dustin Harris’ Motion to

Dismiss (Doc. No. 5) and Defendant Novant Health’s Motion to Dismiss (Doc. No. 7). Plaintiff

April Varney (“Plaintiff”) responded to both Motions (Doc. Nos. 10, 11). Both Defendants chose

to not submit a reply brief. As such, this matter is ripe for disposition.

I.        FACTUAL BACKGROUND

          Plaintiff worked as a Certified Medical Assistant for Defendant Novant Health (“Novant”).

(Compl. ¶ 10). Plaintiff began working for Novant in 2007. (Compl. ¶ 11). In 2010, Plaintiff was

diagnosed with breast cancer, and as a result, Plaintiff had to undergo a right-sided mastectomy

and right axillary dissection. (Compl. ¶ 14). This procedure resulted in lymphedema in her right

arm. (Id.). Plaintiff took Family and Medical Leave Act time in order to recover from her treatment.

(Compl. ¶ 15). She returned to work in June of 2010 in a sedentary position. (Compl. ¶ 17).

          In December of 2014, Plaintiff returned to the position of medical assistant which required

standing, walking, and reaching. (Compl. ¶ 19). In the same month, Plaintiff began experiencing

cellulitis in her right arm due to her lymphedema. (Compl. ¶ 20). In May of 2015, Plaintiff

informed her supervisor that she needed to return to her sedentary position due to the pain and

                                                   1
swelling in her arm. (Compl. ¶ 21). Novant’s Accommodations Coordinator informed Plaintiff that

if she could not perform the essential functions of her job, with or without reasonable

accommodations, Plaintiff would need to find a new position or be terminated. (Compl. ¶ 28).

       On October 26, 2015, Plaintiff’s physician placed restrictions on her that would only allow

her to return to work in a sedentary position. (Compl. ¶ 29). Plaintiff returned to work with Novant

on November 2, 2015. (Compl. ¶30). At that time, Plaintiff reported directly to Defendant Dustin

Harris (“Harris”). After a brief hospitalization, Plaintiff returned to work and approached Harris

regarding the accommodations she would need while working. (Compl. ¶ 35). Harris sent Plaintiff

an email stating that Novant could not accommodate Plaintiff’s restrictions. (Compl. ¶ 37). On

April 4, 2016, Harris called Plaintiff into his office and terminated her employment with Novant.

(Compl. ¶41). As a result of her firing, Plaintiff became extremely depressed and could not sleep.

(Compl. ¶ 46). Plaintiff’s medication was able to alleviate the depression. (Compl. ¶ 47).

       Plaintiff sued Novant on three different causes of action: (1) discrimination in violation of

the Americans with Disabilities Act; (2) wrongful discharge in violation of public policy; and (3)

negligent hiring, training, and retention. Plaintiff also sued Harris for intentional infliction of

emotional distress. Harris moved to dismiss the single cause of action brought against him. Novant

moved to dismiss Plaintiff’s negligent hiring, training, and retention cause of action. Because the

two Motions are interrelated, the Court will discuss both below.

II.    STANDARD OF REVIEW

       When faced with a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure, the Court must “accept as true all well-pleaded allegations and . . . view the complaint

in a light most favorable to the plaintiff.” Mylan Labs, Inc. v. Matkari, 7 F.3d 1130, 1134 (4th

Cir. 1993). The Court “assume[s] the[] veracity” of these factual allegations, and “determine[s]



                                                 2
whether they plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009). However, the court “need not accept as true unwarranted inferences, unreasonable

conclusions, or arguments.” E. Shore Mkts., Inc. v. J.D. Assocs. LLP, 213 F.3d 175, 180 (4th

Cir. 2000). Thus, to survive a motion to dismiss, the plaintiff must include within his complaint

“sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

III.    DISCUSSION

        Both Harris and Novant submitted motions to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6). The Court will first discuss Harris’ Motion followed by Novant’s Motion.

        a. Harris’ Motion to Dismiss

        Plaintiff sued Harris for intentional infliction of emotional distress. In North Carolina, a

plaintiff claiming intentional infliction of emotional distress must plausibly allege “(1) extreme

and outrageous conduct by the defendant (2) which is intended to and does in fact cause (3) severe

emotional distress.” Waddle v. Sparks, 331 N.C. 73, 82 (1992) (internal citations omitted). Extreme

and outrageous conduct is conduct that is “so outrageous in character, and so extreme in degree,

as to go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly

intolerable in a civilized community.” Briggs v. Rosenthal, 73 N.C. App. 672, 677, cert. denied,

314 N.C. 114 (1985). It is a question of law whether conduct is extreme or outrageous. Lenins v.

K–Mart Corp., 98 N.C. App. 590, 599 (1990).

        In the employment context, the bar for extreme and outrageous conduct is very high.

“Presumably, any termination will cause [a] discharged employee some degree of emotional

upset.” Barber v. The Family Center, No. 3:04-cv-00258, 2006 WL 3246608, at *2 (W.D.N.C.

Nov. 6, 2006) (unpublished). North Carolina courts rarely find conduct to rise to extreme and

outrageous in employment cases. See Proctor v. Johnson Body Shop, Inc., 166 N.C. App. 515 (2004)
                                                    3
(noting that North Carolina courts rarely find extreme and outrageous conduct in the employment

setting, but finding that smearing animal feces on tools regularly used by plaintiff and phoning

plaintiff’s wife pretending to be a funeral home and inquiring of plans to dispose of her husband’s body

was enough to defeat summary judgment). In any event, extreme or outrageous conduct must always

be predicated on more than simply firing an individual. Sims-Campbell v. Welch, 239 N.C. App. 503,

509 (2015).

       Here, Plaintiff has not plausibly alleged extreme and outrageous conduct. Plaintiff alleged

that Harris called Plaintiff into his office and fired her rather than providing her with

accommodations. Plaintiff argues in response that she has plausibly alleged extreme or outrageous

conduct due to the fact that she was “a cancer survivor less than a week after her discharge from

the hospital” at the time of her termination. (Doc. No. 10, p. 3). While the timing of her termination

was unfortunate, it does not surpass the very high bar for extreme or outrageous conduct in

employment cases. As such, Harris’ Motion to Dismiss the intentional infliction of emotional

distress claim is GRANTED.

       b. Novant’s Motion to Dismiss

       Novant moved to dismiss Plaintiff’s negligent hiring, training, and retention claim under

Federal Rule of Civil Procedure 12(b)(6). In order to hold an employer vicariously liable for the

actions of an employee under this theory, a plaintiff must sufficiently allege a stand-alone common

law tort committed by the employee. McLean v. Patten Cmtys., Inc., 332 F.3d 714, 719 (4th Cir.

2003). Thus, a statutory tort will not suffice. Rathbone v. Haywood County, No. 1:08–CV–117,

2008 WL 2789770, at *3 (W.D.N.C. July 17, 2008) (unpublished); Jackson v. FKI Logistex, 608

F. Supp. 2d 705, 708 (E.D.N.C. 2009).

       Here, Plaintiff only alleged one common law tort: intentional infliction of emotional

distress. The Court already dismissed that cause of action above. The rest of Plaintiff’s alleged

                                                   4
torts are statutory and thus cannot support a claim of negligent hiring, training, and retention under

North Carolina and Fourth Circuit law. Plaintiff seems to acknowledge this fact as she only argues

in response that her claim for intentional infliction of emotional distress should not be dismissed.

Because the Court has already dismissed that claim, the Court also GRANTS Novant’s Motion to

Dismiss as to the negligent hiring, training, and retention claim due to want of an underlying

common law tort.

IV.    CONCLUSION

       For the aforementioned reasons, Harris’ Motion to Dismiss is GRANTED. Novant’s

Motion for Partial Dismissal is GRANTED as to the negligent hiring, training, and retention claim.

       SO ORDERED.



                                        Signed: January 30, 2019




                                                   5
